Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claimed invention claims the following:

    PNG
    media_image1.png
    459
    670
    media_image1.png
    Greyscale

	
None of the prior art references of record disclose the claimed method of forming a pattern wherein a hardmask layer is formed including graphene nanoparticles having a size in a range of 5 nm to about 100 nm.
Cited prior art to XU et al (2009/0297784) report hardmask made from metal nanoparticles, however lacks the teaching for graphene particles.
Lee et al (2019/0019675) is art to the same assignee disclose a hardmask composition including graphene quantum dots, a metal compound and a solvent.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


J.Chu
March 27, 2021